 Case 1:18-cv-10836-PGG   Document
       Case 1:18-cv-10836-PGG      7-1 (Court
                               Document       only)02/05/19
                                         8 Filed     Filed 12/21/18 Page
                                                             Page 1 of 4 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN S. GOTTESFELD,

                                  Plaintiff,

                      -against-                                    18-CV-10836 (PGG)

 HUGH J. HURWITZ; DAVID ANDERSON;                                ORDER OF SERVICE
 ESKER TATUM; ANTHONY BUSSONICH,

                                  Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, currently held in the Plymouth County Correctional Facility, in Plymouth,

Massachusetts, brings this pro se action asserting that the defendants have violated his federal

constitutional rights and "state civil rights." Because all of the defendants are federal officers, the

Court construes the complaint as asserting claims under Bivens v. Six Unknown Named Agents of

the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act. By order

dated December 19, 2018, the Court granted Plaintiff's request to proceed without prepayment of

fees, that is, informa pauperis. 1 The Court directs service on the defendants. For the reasons

discussed below, the Court denies Plaintiff's application for the Court to request pro bono

counsel without prejudice.

                                               DISCUSSION

A.      Service on the defendants

        To allow Plaintiff, who is proceeding in forma pauperis, to effect service on the

defendants through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form ("USM-285 form") for each defendant. The


        1
         Prisoners are not exempt from paying the full filing fee even, when they have been
granted permission to proceed informa pauperis. See 28 U.S.C. § 1915(b)(l).
 Case 1:18-cv-10836-PGG   Document
       Case 1:18-cv-10836-PGG      7-1 (Court
                               Document       only) 02/05/19
                                          8 Filed     Filed 12/21/18 Page
                                                              Page 2 of 4 2 of 4



Clerk of Court is further instructed to: (1) mark the box on the USM-285 form labeled "Check

for service on U.S.A."; and (2) issue a summons and deliver to the Marshals Service a copy of

this order and all other paperwork necessary for the Marshals Service to effect service on the

defendants and the United States of America.

       Service must be effected within 90 days of the date the summons is issued. It is Plaintiff's

responsibility to ensure that service is made and, if necessary, to request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). If within 90 days of issuance of

the summons, Plaintiff has not made service or requested an extension of time in which to do so,

under Rules 4(m) and 41 (b) of the Federal Rules of Civil Procedure, the Court may dismiss this

action for failure to prosecute. Finally, Plaintiff must notify the Court in writing if his address

changes, and the Court may dismiss this action ifhe fails to do so.

B.     Application for pro bono counsel

       The Court must deny Plaintiff's application for the Court to request pro bona counsel.

The factors to be considered in ruling on an indigent litigant's request for counsel include the

merits of the case, his efforts to obtain a lawyer, and his ability to gather the facts and present the

case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989);

Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are "[t]he factor

which command[s] the most attention." Cooper, 877 F.2d at 172. Because it is too early in the

proceedings for the Court to assess the merits of the action, the Court denies Plaintiff's

application for the Court to request pro bono counsel without prejudice to Plaintiff's filing

another such application at a later date.

                                            CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

                                                   2
 Case 1:18-cv-10836-PGG  Document
       Case 1:18-cv-10836-PGG     7-1 (Court
                              Document       only) 02/05/19
                                         8 Filed     Filed 12/21/18  Page
                                                              Page 3 of 4 3 of 4



       The Court further directs the Clerk of Court to complete the USM-285 forms with the

addresses for Defendants Hugh J. Hurwitz, David Anderson, Esker Tatum, and Anthony

Bussonich, and deliver all documents necessary to effect service on the defendants and the

United States of America to the U.S. Marshals Service.

       The Court denies Plaintiff's application for the Court to request pro bona counsel without

prejudice to Plaintiff's filing another such application at a later date. (ECF No. 4.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    f.d-- "Ci; ?i, I q
           New York, New York


                                                            United States District Judge




                                                   3
Case 1:18-cv-10836-PGG   Document
       Case 1:18-cv-10836-PGG     7-1 (Court
                               Document   8 only)   Filed 12/21/18
                                             Filed 02/05/19  Page 4Page
                                                                    of 4 4 of 4



                   DEFENDANTS AND SERVICE ADDRESSES

    1.     Hugh J. Hurwitz
           Acting Director, Federal Bureau of Prisons
           320 First St. NW
           Washington, DC 20534

    2.     David Anderson
           Acting Deputy Director, United States Marshals Service
           121 S. Clark St.
           Arlington, Virginia 22202

    3.     Esker Tatum
           Warden, MCC New York
           150 Park Row
           New York, New York 10007

    4.     Anthony Bussonich
           Medical Director, MCC New York
           150 Park Row
           New York, New York 10007
